!   OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN
jeattoau6ltandcoun~ignatPwa8~Of
hereafterprovidedbylaw.'
    the emu or swh rerpectllv morbthu.

                        atubs to t&e
    who &all vlthla ,two(2) days ooopanr
    td&~~*gtnM,     and it aam agree ln every part-l-
                          atuv~, d&w       and cnrounts,he ebell
    certWy to Fta correctness, for whlah ctxa&natlon
    tindccrtl?laa?aaaLdClerkuhdlbepd~bythe
    caesl33loner3 court twenty-rive m5) cants for soch
    certlrlcute aad tmty-flvv (23) cents fez each tw
    h-       tax) -pm        w said m;      prdaed
    thatincouatlea havinga County.;u&ltorthework
    z4sntloneuln this  8ragraph shall be a0w by the
    county?Aaltor rat Lr thanthe countyc1eHc.
         -3. TheTax col1e4tor8hellthen immdla?iely
    ro~ya$-l&lsreports 80 aertiffed to the ConptroUer,
                yovsrtothestate     Treasmcr all moneys
   -colleatea ry hin rcwtlm3 state alllag da  with,

    tbt5   t0tal mm       Z.olmtf3a, ....*
            .x,rtlale
                   72831,as mended, and its relevant protisions
provlae:
          -1. The mx colleator shall at the aad of
    each~~~lihsraOortstothsCosrJissianen,
    CQact of &u the co.llcatloa3   md. for the alaty,
    contormiry aa tar ao a liable     and In Wra ntmaor
    *to the rsc,uizementa a3 o& the 0Ou~Ot;f011fina I-43-
    port    or taxes   collected   for   the   state.   Tho county
  .




sent& trorrthe majorltyrlev aa to suah a aonHruation to be
placed upon saidstatute. ';;efindlt necat3Mryto of3llyour
attentiontothelangusgsof
                  to the
               PM0 court or Ap
                 affeot tlw de0
            wills itBlaybet?w     the oollecto?uas 6n-
      t&d    tododustfroatbetax      aolleatlonshb
      oolas.ta8loMbefore aepoo1t     the aounty fuaao b
      the bank, zwverthelbs8, he 9d d not aetualXy meIce



      00wtp    6tui0w66the   003.xeotorhi6 O~S~OM,       ii
      it doer; the faatresmlna that no part oi the fund8
      &glted      had been appropriatedor applied to such
                nmre hlM ‘b8tSIi
                               a0 8egregatl.w of the ruaua
      e1the;eotual or e@ltable." ....
          Xi3thelightoitheforegobg      autht&ties,ltIs         the
opLaionof~d~tthet~aWrCo~~~-
sated OilM annual ise baai a0positds ln the d
or hls cotmty suoh ?ees iv3 bylaw h8 rould bs du    ??a
                                                      hoof    2%
talll,suoh de   itory bank has the       tortsqtire      suah fldu-
citwy taOurn r h pmofoftheamount 'i crgallydasthe TaxCoUeo-
tor as a condition precsdln43the wlthdraval of saw4
          The foregoJag renders it unaeceasaryfor uo to deter-
&s   tho speciiia questian as to ths bank's llabillty which is
a faat qmstion not dete~bls      iron the fasts 8et forth is
your letter.